Title: From George Washington to Brigadier General Anthony Wayne, 24 July 1777
From: Washington, George
To: Wayne, Anthony



Sir
Head Quarters Ramapaugh [N.J.] 24⟨th Jul⟩y 1777

The Fleet have gone out of the Hook and as Delaware appears to be the most probable destination, I desire you will leave your Brigade under

the next in command and proceed yourself immediately to Chester in Pennsylvania where your presence will be necessary to arrange the Militia who are to rendezvous there. Genl Mifflin is just gone off to Philada. I am Sir Yr most obt Servt

Go: Washington

